Title: To Thomas Jefferson from Noailles, [7? September 1789]
From: Noailles
To: Jefferson, Thomas



Monsieur
Versailles le Lundy

M. le comte de biron un de mes amis à des retours à faire sur L’Amérique. Il désire être autorisé sur la marche qu’il doit suivre. Je vous prie instamment de lui indiquer avec les sentiments d’obligence que vous ne craignes pas de prodiguer aux bons françois. La circonstance prèsente en augmentant les besoins de quelques individus ne peut rien changer à la situation de l’Amerique. J’ai donc la douce esperance qu’elle sempressera d’acquitter ses obligations envers la personne que je prens la liberté de vous recommander.
J’ai l’honneur d’etre avec respect Monsieur votre tres humble et très obeissant Serviteur.

Noailles.

